Exhibit 10.4


AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of April 10, 2017
by and among Maxwell Technologies, Inc. (the “Company”) and the entities and
natural persons set forth in the signature pages hereto (collectively, “Viex”)
(each of the Company and Viex, a “Party” to this Agreement, and collectively,
the “Parties”).
RECITALS
WHEREAS, as of the date hereof, Viex is deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
2,213,465 shares, or approximately 6.9% of the Common Stock issued and
outstanding on the date hereof, and has sold short put options referencing the
obligation to purchase an additional 1,146,200 shares of Common Stock; and
WHEREAS, as of the date hereof, the Company and Viex have determined to come to
an agreement to modify the composition of the Board of Directors of the Company
and as to certain other matters relating to, among other things, the Company’s
2017 annual meeting of stockholders (the “2017 Annual Meeting”), as provided in
this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
Section 1.
Board Matters, Nomination and Election of Directors and Related Agreements.

(a)    Size of the Board. In connection with the conclusion of the 2017 Annual
Meeting, the Company agrees to cause the Company’s Board of Directors (the
“Board”) to decrease the number of members of the Board so that the size of the
Board will be set at eight (8) members.
(b)    Nomination and Election of the New Independent Director. Promptly
following the execution of this Agreement, the Company shall take all necessary
actions (including increasing the number of members of the Board to ten) to
nominate and appoint John Mutch to serve as a Class III director of the Company
(the “New Independent Director”) with a term expiring at the 2017 Annual
Meeting. The Board and the appropriate committee(s) of the Board shall take all
necessary actions to nominate the New Independent Director and one incumbent
director (the “Incumbent Class III Director” and, together with the New
Independent Director, the “2017 Nominees”) for election at the 2017 Annual
Meeting for terms expiring at the 2020 annual meeting of stockholders. The Board
and the appropriate committee(s) of the Board shall not recommend or nominate
any persons other than the 2017 Nominees for election to the Board at the 2017
Annual Meeting. The New Independent Director shall qualify as “independent”
pursuant to the Securities and Exchange Commission (“SEC”) and NASDAQ listing
standards, shall have relevant financial and business experience to serve on the
Board (including past experience serving on the board of directors of a public
company and such





--------------------------------------------------------------------------------




experience as to qualify as a “financial expert” on the Audit Committee and a
potential chairperson of such committee), and shall not be an Affiliate or
Associate of Viex (as such terms are defined in Section 3 below). If the New
Independent Director is not appointed by April 13, 2017, the Company shall
extend the deadline for properly presented stockholder proposals, including
director nominations, for the 2017 Annual Meeting until the date the New
Independent Director, or his replacement, is appointed.Through the Standstill
Period (as defined below), the Board and all applicable committees and
subcommittees of the Board shall not (i) increase the size of the Board to more
than eight (8) directors or (ii) seek to change the classes on which the Board
members serve, in each case without the prior written consent of Viex. In the
event the New Independent Director is unable to serve as a director, resigns as
a director or is removed during the Standstill Period, Viex shall have the right
to recommend a replacement director to the Board, and the Board shall appoint
such replacement director to the Board, provided such replacement director is
“independent” pursuant to the SEC and NASDAQ listing standards, has relevant
financial and business experience to serve on the Board (including past
experience serving on the board of directors of a public company and such
experience as to qualify as a “financial expert” on the Audit Committee and a
potential chairperson of such committee), and is not an Affiliate or Associate
of Viex, and such replacement director shall be mutually agreed upon by the
Company and Viex, in good faith, with the Company’s agreement not to be
unreasonably withheld.
(c)    Solicitation Efforts. The Company will recommend, support and solicit
proxies for the election of the New Independent Director in the same manner as
the Incumbent Class III Director at the 2017 Annual Meeting.
(d)    Strategic Alliance and Review Committee. As previously announced, the
Company has recently conducted an independent strategic review relating to the
delivery of long-term value to Company stockholders. In connection with the
continuation of that review, the Company shall cause the Board to increase the
size of the Strategic Alliance and Review Committee to four (4) and name the New
Independent Director to be a member of such committee.
Section 2.
Covenants.

(a)    Issuances of Company Equity Securities. The Company agrees that so long
as Viex continues to beneficially own a “net long position” (as such term is
defined in Rule 14e-4 of the Securities Exchange Act of 1934, as amended, or the
rules or regulations promulgated thereunder (the “Exchange Act”)) of at least 3%
of the Company’s Common Stock (the “Minimum Ownership Threshold”), prior to the
expiration of the Standstill Period in Section 4(a), it will not issue any
equity securities of the Company, other than such issuances that are made
pursuant to (i) bona fide compensation plans approved by the Board, (ii) a
private placement to a third party in connection with an underlying commercial
agreement with the Company or any subsidiary of the Company, (iii) in connection
with a merger or other business combination acquisition, sale, disposition,
joint venture, partnership or other strategic alternative of the Company
approved by the Board or (iv) by mutual agreement of the Company and Viex.


2





--------------------------------------------------------------------------------




(b)    Director Compensation. The Company agrees that so long as Viex continues
to satisfy the Minimum Ownership Threshold, the Company, after consultation
between the Compensation Committee of the Board and Viex, other stockholders of
the Company as determined by the Company and its compensation consultants, will
continue to take appropriate action to adjust the compensation arrangements for
directors to include a combination of non-qualified stock options and restricted
stock units.
Section 3.
Additional Agreements.

(a)    Viex agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Exchange Act and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.
(b)    Except as otherwise permitted by this Agreement in Section 1 hereof, upon
execution of this Agreement, Viex hereby agrees that it will not, and that it
will not permit any of its controlled Affiliates or Associates to, (1) nominate
or recommend for nomination any person for election at the 2017 Annual Meeting,
directly or indirectly, (2) submit any proposal for consideration at, or bring
any other business before, the 2017 Annual Meeting, directly or indirectly, or
(3) initiate, encourage or participate in any “withhold” or similar campaign
with respect to the 2017 Annual Meeting, directly or indirectly. Viex shall not
publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 3(b).
(c)    Viex agrees that it will appear in person or by proxy at the 2017 Annual
Meeting and vote all shares of Common Stock of the Company beneficially owned by
Viex at the meeting (u) in favor of the election of the 2017 Nominees, (v) in
favor of the ratification of the appointment of BDO USA, LLP as the Company’s
independent registered public accounting firm for the year ending December 31,
2017, (w) in accordance with the Board’s recommendation with respect to the
Company’s “say-on-pay” proposal, and (x) to approve increases in the number of
shares of Common Stock reserved for issuance under the 2013 Omnibus Equity Plan
and the 2004 Employee Stock Purchase Plan; provided, however, that to the extent
that the recommendation of both Institutional Shareholder Services Inc. (“ISS”)
and Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board's
recommendation with respect to any matter other than nominees for election as
directors to the Board, Viex shall have the right to vote in accordance with the
recommendation of ISS and Glass Lewis with respect to such matters.
(d)    The New Independent Director will promptly (but in any event prior to
being appointed to the Board in accordance with this Agreement) submit to the
Company a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company in connection with the appointment or
election of new Board members.


3





--------------------------------------------------------------------------------




Section 4.
Standstill Provisions.

(a)    Viex agrees that from the date of this Agreement until the date that is
ten (10) business days prior to the deadline for the submission of stockholder
proposals for the 2018 Annual Meeting pursuant to the Bylaws (the “Standstill
Period”), neither it nor any of its Affiliates or Associates under its control
will, and it will cause each of its Affiliates and Associates under its control
not to, directly or indirectly, in any manner:
(i)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, such that Viex, together with its Affiliates and Associates (as defined
in Section 3(a)) would, in the aggregate, beneficially own a number of shares in
excess of 10% of the then outstanding shares of Common Stock;
(ii)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;
(iii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Viex to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;
(iv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Viex and otherwise in accordance with this Agreement;
(v)    seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;
(vi)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any


4





--------------------------------------------------------------------------------




merger, acquisition, amalgamation, recapitalization, restructuring, disposition,
distribution, spin-off, asset sale, joint venture or other business combination
involving the Company (an “Extraordinary Transaction”), or encourage, initiate
or support any other third party with respect to any of the foregoing, (C) make
any public communication in opposition to any Extraordinary Transaction approved
by the Board or (D) call or seek to call a special meeting of stockholders;
(vii)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in this Agreement;
(viii)    seek to advise, encourage, support or influence any person with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 3;
(ix)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or
(x)    disclose any intention, plan or arrangement inconsistent with any
provision of this Section 4.
Section 5.
Representations and Warranties of the Company.

The Company represents and warrants to Viex that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
Section 6.
Representations and Warranties of Viex.

Viex represents and warrants to the Company that (a) the authorized signatory of
Viex set forth on the signature page hereto has the power and authority to
execute this Agreement


5





--------------------------------------------------------------------------------




and any other documents or agreements to be entered into in connection with this
Agreement and to bind Viex thereto, (b) this Agreement has been duly authorized,
executed and delivered by Viex, and is a valid and binding obligation of Viex,
enforceable against Viex in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Viex as currently in effect, (d) the execution,
delivery and performance of this Agreement by Viex does not and will not violate
or conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Viex, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound, (e) as of the date of this Agreement, Viex is
deemed to beneficially own in the aggregate 2,213,465 shares of the Common Stock
issued and outstanding on the date hereof, and has sold short put options
referencing the obligation to purchase an additional 1,146,200 shares of Common
Stock, (f) except as disclosed herein, as of the date hereof, Viex does not
currently have, and does not currently have any right to acquire or any interest
in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement) and (g) Viex will not, directly
or indirectly, compensate or agree to compensate the New Independent Director
for his or her respective service as a nominee or director of the Company with
any cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement), or other form of compensation directly or indirectly related to
the Company or its securities.
Section 7.
Press Release.

Promptly following the execution of this Agreement, the Company and Viex shall
jointly issue a mutually agreeable press release (the “Mutual Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit B. Prior to the issuance of the Mutual Press Release and subject to the
terms of this Agreement, neither the Company (including the Board and any
committee or subcommittee thereof) nor Viex shall issue any press release or
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the other Party. During the Standstill
Period, neither the


6





--------------------------------------------------------------------------------




Company nor Viex shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange (and, in
any event, each Party will provide the other Party, prior to making any such
public announcement or statement, a reasonable opportunity to review and comment
on such disclosure, to the extent reasonably practicable under the
circumstances, and each Party will consider any comments from the other in good
faith) or with the prior written consent of the other Party, and otherwise in
accordance with this Agreement.
Section 8.
Expenses.

Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall reimburse Viex
for reasonable and documented out of pocket fees and expenses, actually incurred
in connection with the 2017 Annual Meeting and the negotiation and execution of
this Agreement in an amount not to exceed $15,000.00.
Section 9.
Specific Performance.

Each of the members of Viex, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury may not be adequately compensable by the remedies available at
law (including the payment of money damages). It is accordingly agreed that Viex
(or any of the entities and natural persons listed in the signature pages
hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 9 is not the exclusive remedy for any
violation of this Agreement.
Section 10.
Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
Section 11.
Notices.



7





--------------------------------------------------------------------------------




Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company:              Maxwell Technologies, Inc.
3888 Calle Fortunada
San Diego, CA 92123
Attention: Emily Lough
Telephone: (858) 503-3341
Facsimile: (866) 636-6819
Email: elough@maxwell.com
With copies (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP
333 South Grand Ave.
Los Angeles, CA 90071
Attention: Brian J. McCarthy
Telephone: (213) 687-5070
Facsimile: (213) 621-5070
Email: Brian.McCarthy@skadden.com


and to:


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman
Telephone: (212) 735-2116
Facsimile: (917) 777-2116
Email: Richard.Grossman@skadden.com


If to Viex or any member thereof:      Viex Capital Advisors, LLC
825 Third Avenue, 33rd Floor
New York, New York 10022
Attention: Eric Singer
Telephone: (212) 752-5750
Email: singer@viexcapital.com


8





--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to: Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile: (212) 451-222
Email: swolosky@olshanlaw.com
Section 12.
Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.
Section 13.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
Section 14.
Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this


9





--------------------------------------------------------------------------------




Section, neither it nor any of its respective agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute, or otherwise defame or
slander the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Parties’ subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives. This Section shall not limit the ability of any director of the
Company to act in accordance with his or her fiduciary duties or otherwise in
accordance with applicable law. Notwithstanding the foregoing, nothing in this
Section 13 shall be deemed to prevent any Party from complying with a request
for information from any governmental authority with jurisdiction over the Party
from whom information is sought, provided that, solely in the case of any
disclosure that is proposed or required to appear in any required disclosure
relating thereto, such Party must provide written notice, to the extent legally
permissible and practicable under the circumstances, to the other Party prior to
making any such public disclosure and reasonably consider any comments of such
other Party.
Section 15.
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Viex. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of Viex, the prior written consent of the Company, and with respect
to the Company, the prior written consent of Viex. This Agreement is solely for
the benefit of the Parties hereto and is not enforceable by any other persons.
[The remainder of this page intentionally left blank]




10





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

MAXWELL TECHNOLOGIES, INC.
By:        /s/ Franz Fink                    
Name: Franz Fink
Title: President and CEO






[Signature Page to Agreement]





--------------------------------------------------------------------------------









 
VIEX Opportunities Fund, LP – Series One
 
 
 
By:
VIEX GP, LLC
General Partner
 
 
 
By:
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX GP, LLC
 
 
 
By:
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX Special Opportunities Fund III, LP
 
 
 
By:
VIEX Special Opportunities GP III, LLC
General Partner
 
 
 
 
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX Special Opportunities GP III, LLC
 
 
 
By:
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member







[Signature Page to Agreement]





--------------------------------------------------------------------------------




 
 
VIEX Capital Advisors, LLC
 
 
 
 
 
 
 
By:
/s/ Eric Singer
 
 
 
 
Name:
Eric Singer
 
 
 
 
Title:
Managing Member
 
 










 
 
 
 
 
VIEX SPECIAL OPPORTUNITIES FUND II, LP
 
 
 
 
By:
VIEX Special Opportunities GP II, LLC
General Partner
 
 
 
By:
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member



 


VIEX SPECIAL OPPORTUNITIES GP II, LLC
 
 
 
 
By:
/s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
/s/ Eric Singer
 
Eric Singer





[Signature Page to Agreement]





--------------------------------------------------------------------------------







EXHIBIT A


Viex Opportunities Fund, LP – Series One
Viex Opportunities Fund, LP – Series Two
Viex Special Opportunities Fund II, LP
Viex Special Opportunities Fund III, LP
Viex GP, LLC
Viex Special Opportunities GP II, LLC
Viex Special Opportunities GP III, LLC
Viex Capital Advisors, LLC
Eric Singer







[Exhibit A]





--------------------------------------------------------------------------------










EXHIBIT B
PRESS RELEASE







